ON APPELLANT’S MOTION FOR REHEARING.
MORRISON, Judge.
Appellant complains of our disposition of his Bill of Exception No. 2 in which he sought to have this court review the failure of the trial court to charge on circumstantial evidence. Upon re-examination of the bill and appellant’s objections to the court’s charge, it is apparent that appellant did not bring himself within the rule in misdemeanor cases. In such cases it is obligatory that appellant do three things:
(1) Object to the court’s charge,
*270(2) Except to the overruling of his objection, and
(3) Submit a requested charge.
We find no objection to the court’s charge on such grounds.
In his Bill of Exception No. 1 appellant complains of the use of the phrase “such facts” in the court’s charge on the burden of proof. He forcefully contends that such charge is on the weight of the evidence. The complained of portion thereof is set forth in our opinion in Booker v. State, #25,327, (page 325 of this volume), 242 S.W. 2d 393.
We do not encourage trial courts to vary from time-honored charges, but the fact that they sometimes do, does not necessarily constitute reversible error.
We have heretofore commended counsel for appellant on the form of their bills of exception. We now applaud the fearless and logical manner in which they prepare their briefs. This court is always ready to re-examine its decisions and appreciates our attention being called to any oversight.
Finding no reversible error, appellant’s motion for rehearing is overruled.